

EMPLOYMENT AGREEMENT
 
AGREEMENT, dated as of February 25, 2010, between GAME TRADING TECHNOLOGIES,
INC., a Delaware corporation (the "Company"), and the Executive identified on
Exhibit A attached hereto and incorporated by reference herein (the
"Executive").


WITNESSETH:


WHEREAS, the Company desires to retain the services of the Executive and to that
end desires to enter into a contract of employment with him, upon the terms and
conditions herein set forth;


WHEREAS, the Executive desires to be employed by the Company upon such terms and
conditions;


NOW, THEREFORE, in consideration of the premises and of the mutual benefits and
covenants contained herein, the parties hereto, intending to be bound, hereby
agree as follows:


1.           APPOINTMENT AND TERM


Subject to the terms hereof, the Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company, all in accordance with the
terms and conditions set forth herein, for a period commencing on the date
hereof (the "Commencement Date") and ending on the date (the "Expiration Date"),
and as may be renewed or extended by the parties, all as set forth in Exhibit A
(the “Term”).


2.           DUTIES


(a)           During the term of this Agreement, the Executive shall be employed
in the position set forth in Exhibit A and shall, unless prevented by
incapacity, devote substantially all of his business time, attention and ability
during normal corporate office business hours to the discharge of his duties
hereunder and to the faithful and diligent performance of such duties and the
exercise of such powers as may be assigned to or vested in him by the Board of
Directors of the Company (the "Board"), the President and Chief Executive
Officer of the Company and any other senior executive officer of the Company,
all such duties to be consistent with his position.  The Executive shall obey
the lawful directions of the Board, the Company's President and Chief Executive
Officer and any other senior executive officer of the Company and the Executive
shall use his diligent efforts to promote the interests of the Company and to
maintain and promote the reputation thereof.


(b)           The Executive shall not during his term of employment (except as a
representative of the Company or with the consent in writing of the Board) be
directly or indirectly engaged or concerned or interested in any other business
activity, except through: (i) continued ownership and management of the
Executive’s current business interests, which are set forth on Exhibit B, which
is attached hereto and incorporated by reference herein; and (ii) ownership of
an interest of not more than 2% in any entity that does not compete with the
Company, provided it does not impair the ability of the Executive to discharge
fully and faithfully his duties hereunder.

 
 

--------------------------------------------------------------------------------

 


(c)           Notwithstanding the foregoing provisions, the Executive shall be
entitled to serve in various leadership capacities in civic, charitable and
professional organizations.  The Executive recognizes that his primary and
paramount responsibility is to the Company.


(d)           The Executive shall be based at current Company headquarters at
10957 McCormick Road, Hunt Valley, Maryland 21031, or such other location in the
greater Baltimore area as the Board may determine, except for reasonably
required travel on the Company's business.


3.           REMUNERATION


(a)           As compensation for his services pursuant hereto, the Executive
shall be paid a base salary during the first year of his employment hereunder at
the annual rate set forth in Exhibit A.  Such salary shall be increased on each
anniversary of the Commencement Date during the term of employment by an amount
equal to 5% of such salary for the preceding one year period.  This amount shall
be payable in equal periodic installments in accordance with the usual payroll
practices of the Company.


(b)           Except as provided herein, and in the Securities Exchange
Agreement among the Company and Gamers Factory, Inc. and, for certain limited
purposes, its stockholders (including the Executive), dated as of February __,
2010 (the “Exchange Agreement”) and in the Escrow Agreement (as hereinafter
defined), the Executive shall not be entitled to receive any additional
compensation, remuneration or other payments from the Company or the Parent.


4.           HEALTH INSURANCE AND OTHER FRINGE BENEFITS


The Executive shall be entitled to participate in the employee fringe benefit
programs listed on Exhibit A and such others programs or improvements to those
listed on Exhibit A as the Company and / or the Parent may adopt from time to
time.


5.           VACATION


The Executive shall be entitled to the number of weeks of vacation set forth in
Exhibit A (in addition to the usual national holidays) during each contract year
during which he serves hereunder.  Such vacation shall be taken at such time or
times as will be mutually and reasonably agreed between the Executive and the
Company.  Vacation not taken during a calendar year may not be accrued and
carried forward.


6.           REIMBURSEMENT FOR EXPENSES


The Executive shall be reimbursed for reasonable documented business expenses
incurred in connection with the business of the Company in accordance with
practices and policies established by the Company.

 
2

--------------------------------------------------------------------------------

 


7.           TERMINATION


(a)           For purposes of this Agreement, the following terms shall have the
following definitions:


(i)           “For Cause” shall mean the termination of the employment of the
Executive by the Company and/or the Parent  because of any of the following: (A)
the willful and material malfeasance, dishonesty or habitual drug or alcohol
abuse by the Executive related to or affecting the performance of his duties
(but with respect to habitual drug or alcohol abuse, only after notice by the
Company of such habitual drug or alcohol abuse and the failure of the Executive
to cure such default as soon as practicable (but in any event within thirty (30)
days following written notice from the Company); (B) the Executive's continuing
and intentional breach, material non-performance or non-observance of any of the
material terms or provisions of this Agreement, but only after notice by the
Company of such breach, nonperformance or nonobservance and the failure of the
Executive to cure such default as soon as practicable (but in any event within
thirty (30) days following written notice from the Company); (C) the conduct by
the Executive which the Board in good faith determines could reasonably be
expected to have a material adverse effect on the business, assets, properties,
results of operations, financial condition, personnel or prospects of the
Company (within each category, taken as a whole), but only after notice by the
Company of such conduct and the failure of the Executive to cure same as soon as
practicable (but in any event within thirty (30) days following written notice
from the Company); or (D) upon the Executive's conviction of a felony, any crime
materially affecting the performance of his duties or any act of fraud,
embezzlement, theft or willful breach of fiduciary duty against the Company.
 
(ii)          “For Good Reason” shall mean termination of employment as
initiated by the Executive on account of the occurrence of any of the following
without the Executive’s written consent: (A) a material diminution in the
Executive’s base compensation or fringe benefits; (B) a material downgrading of
the Executive’s executive power and responsibility within the Company; (C) a
change in geographic location at which the Executive must regularly perform
services of more than fifty (50) miles; or (C) from and after the second
anniversary of this Agreement, any Change of Control (as hereinafter defined).
Anything to the contrary herein notwithstanding, none of the forgoing events
described in this section shall constitute Good Reason unless the Executive
gives notice to the Company of the occurrence or existence of one of the events
and the Company has not cured the condition within thirty (30) days following
receipt of such written notice.
 
(iii)         “Change of Control” shall mean any of the following: (A) any
person, other than the Company or the Parent, its existing shareholders or any
of its or their affiliates on the date hereof, purchases the "beneficial
ownership" (as defined in Rule 13d-3 under the Securities Exchange Act of 1934),
directly or indirectly, of 50% or more of the combined voting power of voting
securities then ordinarily having the right to vote for directors of the
Company; (B) there shall be a sale of all or substantially all of the Company’s
or the Parents’ assets; or (C) the Company or the Parent shall merge or
consolidate with another corporation and the stockholders of the Company or the
Parent immediately prior to such transaction do not own, immediately after such
transaction, stock of the purchasing or surviving corporation in this
transaction (or of the parent corporation of the purchasing or surviving
corporation) possessing more than 50% of the voting power (for the election of
directors) of the outstanding stock of that corporation, which ownership shall
be measured without regard to any stock of the purchasing, surviving or parent
corporation owned by, the stockholders of the Company or the Parent, as the case
may be, before the transaction.

 
3

--------------------------------------------------------------------------------

 

(iv)         “Disability” shall mean that the Executive, by reason of physical
or mental disability, shall be unable to perform the services required of him
hereunder for a period of more than 120 consecutive days, or for more than a
total of 180 non-consecutive days in the aggregate during any period of twelve
(12) consecutive calendar months.


(b)           The following terms and conditions shall apply if the employment
of the Executive with the Company is terminated: by the Company for any reason
other than for Cause; or by the Executive for Good Reason:


(i)           The Company shall pay to the Executive the full balance of the
Executive’s base compensation as set forth on Exhibit A for the balance of the
Term in accordance with the usual payroll practices of the Company; provided
that, should the Company fail to pay such compensation (having missed at least
four bi-monthly payments (whether or not consecutive)), the Executive shall be
released from all of the Restrictive Covenants (as hereinafter defined).


(ii)          For one (1) year from and after the termination date, the Company
shall continue providing to the Executive the health and medical benefits
described as such on Exhibit A.


(iii)         If the termination date occurs on or before the first anniversary
of this Agreement, the Company shall cause the Escrow Agent (as defined in the
Escrow Agreement, which Escrow Agreement is defined and described on Exhibit A)
to release to the Executive all of the Executive’s share of the Escrowed Shares
(as defined in the Escrow Agreement).


(iv)         If applicable, the Company shall use its best efforts to remove the
Executive from any personal guarantees under financing arrangements on behalf of
the Company and/or release any pledges made by the Executive of his personal
property in connection with financing arrangements on behalf of the Company,
and, in the event the Company has not caused such guarantees to be removed or
pledges to be released within six (6) months after the termination date, the
Company shall repay and extinguish the subject financing arrangement.


(c)           The following terms and conditions shall apply if the employment
of the Executive with the Company is terminated: by Disability; or death of the
Employee:


(i)           The Company shall pay to the Executive (or the estate of the
Executive, as applicable) the Executive’s base compensation through the end of
the month in which the Executive dies.

 
4

--------------------------------------------------------------------------------

 


(ii)          In the event of Disability only, for six (6) months from and after
the termination date, the Company shall continue providing to the Executive the
health and medical benefits described as such on Exhibit A.


(iii)         In the event of Disability only, the Company shall reasonably
assist and cooperate with the Executive to obtain all applicable disability
benefits.


(d)           The following terms and conditions shall apply if the employment
of the Executive with the Company is terminated: by the Company for Cause; or by
the Employee for any reason other than for Good Reason:


(i)           The Company shall pay to the Executive the compensation due and
owing to the Executive as of the termination date.


(e)           The following terms and conditions shall apply if the employment
of the Executive with the Company is terminated: by the Company giving notice of
non-renewal of the Term as provided on Exhibit A:


(i)           The Company shall continue to pay to the Executive the
compensation due and owing to the Executive for the balance of the Term then
ending, including but not limited to salary and scheduled bonuses; and


(ii)          For one (1) year from and after the termination date, the Company
shall continue providing to the Executive the health and medical benefits
described as such on Exhibit A.


(f)           The following terms and conditions shall apply if the employment
of the Executive with the Company is terminated: by the Executive giving notice
of non-renewal of the Term as provided on Exhibit A:


(i)           The Company shall continue to pay to the Executive the
compensation due and owing to the Executive for the balance of the Term then
ending, including but not limited to salary and scheduled bonuses.


8.           CONFIDENTIAL INFORMATION


(a)           The Executive covenants and agrees that he will not at any time
during the continuance of this Agreement or at any time thereafter: (i) print,
publish, divulge or communicate to any person, firm, corporation or other
business organization (except in connection with the Executive's employment
hereunder) or use for his own account any secret or confidential information
relating to the business of the Company that the Company has taken all
commercially reasonable steps to protect and keep confidential (including,
without limitation, information relating to any customers, suppliers, employees,
products, services, formulae, technology, know-how, trade secrets or the like,
financial information or plans) or any secret or confidential information
relating to the affairs, dealings, projects and concerns of the Company, both
past and planned that the Company has taken all commercially reasonable steps to
protect and keep confidential (the "Confidential Information"), which the
Executive has received or obtained or may receive or obtain as a result of his
employment with the Company (whether or not developed, devised or otherwise
created in whole or in part by the efforts of the Executive); or (ii) take with
him, upon termination of his employment hereunder, any information in paper or
document form or on any computer-readable media relating to the foregoing.  The
term "Confidential Information" does not include information which is or becomes
generally available to the public other than as a result of disclosure by the
Executive or which is generally known in the video game products business.  The
Executive further covenants and agrees that he shall retain the Confidential
Information received or obtained as a result of such service in trust for the
sole benefit of the Company or its successors and assigns.

 
5

--------------------------------------------------------------------------------

 


(b)           The term Confidential Information as defined in Section 8(a)
hereof shall include information obtained by the Company from any third party
under an agreement including restrictions on disclosure known to the Executive.


(c)           In the event that the Executive is requested pursuant to subpoena
or other legal process to disclose any of the Confidential Information, the
Executive will provide the Company with prompt notice so that the Company may
seek a protective order or other appropriate remedy and/or waive compliance with
Section 8 of this Agreement.  In the event that such protective order or other
remedy is not obtained or that the Company waives compliance with the provisions
of Section 8 of this Agreement, the Executive will furnish only that portion of
the Confidential Information which is legally required.


9.           RESTRICTIONS DURING EMPLOYMENT AND FOLLOWING TERMINATION


The provisions described in Sections 9(a), 9(b) and 9(c) below shall be referred
to hereinafter, collectively, as the “Restrictive Covenants.”


(a)           The Executive shall not, anywhere within the United States, during
the Term and for a period of one (1) year thereafter, without the prior written
consent of the Company, directly or indirectly, and whether as principal, agent,
officer, director, partner, employee, consultant, broker, dealer or otherwise,
alone or in association with any other person, firm, corporation or other
business organization, carry on, or be engaged, have an interest in or take part
in, or render services to any person, firm, corporation or other business
organization (other than the Company) engaged in a business which is competitive
with all or part of the Business of the Company.  The term "Business of the
Company" shall mean buying, repairing and selling pre-owned video game products
at retail or wholesale anywhere in the United States of America.


(b)           The Executive shall not, for a period of one (1) year after
termination of his employment hereunder, either on his own behalf or on behalf
of any other person, firm, corporation or other business organization, endeavor
to entice away from the Company any person who, at any time during the
continuance of this Agreement, was an employee of the Company.

 
6

--------------------------------------------------------------------------------

 


(c)           The Executive shall not, for a period of one (1) year after
termination of his employment hereunder, either on his own behalf or on behalf
of any other person, firm, corporation or other business organization, solicit
or direct others to solicit, any of the Company's customers or prospective
customers (identified in writing by the Company as prospective customers) that
were Company customers or respective customers during the Executive’s employment
(including, but not limited to, those customers or prospective customers with
whom the Executive contacted for business purposes during his term of
employment) for any purpose or for any activity which is competitive with all or
part of the Business of the Company.


(d)           It is understood by and between the parties hereto that the
foregoing covenants by the Executive set forth in this Section 9 are essential
elements of this Agreement and that, but for the agreement of the Executive to
comply with such covenants, the Company would not have entered into this
Agreement.  It is recognized by the Executive that the Company currently
operates in, and may continue to expand its operations throughout, the
geographical territories referred to in Section 9(a) above. The Company and the
Executive have independently consulted with their respective counsel and have
been advised in all respects concerning the reasonableness and propriety of such
covenants.


10.           REMEDIES


(a)           Without intending to limit the remedies available to the Company,
it is mutually understood and agreed that the Executive's services are of a
special, unique, unusual, extraordinary and intellectual character giving them a
peculiar value, the loss of which may not be reasonably or adequately
compensated in damages in an action at law, and, therefore, in the event of any
material breach by the Executive that continues after any applicable cure
period, the Company shall be entitled to equitable relief by way of injunction
or otherwise.


(b)             In the event that any of the provisions of Sections 8 or 9
hereof should ever be adjudicated to exceed the time, geographic,
product/service or other limitations permitted by applicable law in any
jurisdiction, then such provisions shall be deemed reformed in any such
jurisdiction to the maximum time, geographic, product/service or other
limitations permitted by applicable law.


11.           COMPLIANCE WITH OTHER AGREEMENTS


The Executive represents and warrants to the Company that the execution of this
Agreement by him and his performance of his obligations hereunder will not, with
or without the giving of notice or the passage of time or both, conflict with,
result in the breach of any provision of or the termination of, or constitute a
default under, any agreement to which the Executive is a party or by which the
Executive is or may be bound.


12.           WAIVERS


The waiver by the Company or the Executive of a breach of any of the provisions
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.

 
7

--------------------------------------------------------------------------------

 


13.           BINDING EFFECT; BENEFITS


This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors, assigns, heirs and legal
representatives, including any corporation or other business organization with
which the Company may merge or consolidate or sell all or substantially all of
its assets, except as otherwise provided herein with respect to the Restrictive
Covenants.  Insofar as the Executive is concerned, this contract, being
personal, cannot be assigned.


14.           NOTICES


All notices and other communications which are required or may be given under
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered to the person to whom such notice is to be given at his or its
address et forth below, or such other address for the party as shall be
specified by notice given pursuant hereto:
 
 
(a)
If to the Executive, to him at the address set forth in Exhibit A.

 
and with a courtesy copy to:
 
Bowie & Jensen, LLC
29 West Susquehanna Avenue, 6th Floor
Towson, Maryland 21204
Attention: Mark T. Jensen, Esq.
 
(b)
If to the Company, to it at:

 
Game Trading Technologies, Inc.
10957 McCormick Road
Hunt Valley, Maryland 21031
Attention: Mr. Todd Hays, President and Chief Executive Officer
 
15.           MISCELLANEOUS


(a)           This Agreement contains the entire agreement between the parties
hereto and supersedes all prior agreements and understandings, oral or written,
between the parties hereto with respect to the subject matter hereof.  This
Agreement may not be changed, modified, extended or terminated except upon
written amendment approved by the Board and executed by a duly authorized
officer of the Company.


(b)           The Executive acknowledges that from time to time, the Company may
establish, maintain and distribute employee manuals of handbooks or personnel
policy manuals, and officers or other representatives of the Company may make
written or oral statements relating to personnel policies and procedures.  Such
manuals, handbooks and statements are intended only for general guidance.  No
policies, procedures or statements of any nature by or on behalf of the Company
(whether written or oral, and whether or not contained in any employee manual or
handbook or personnel policy manual), and no acts or practices of any nature,
shall be construed to modify this Agreement or to create express or implied
obligations of any nature to the Executive.

 
8

--------------------------------------------------------------------------------

 


(c)           This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.


(d)           All questions pertaining to the validity, construction, execution
and performance of this Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland, without regard to its
conflict of law principles.


(e)           The parties irrevocably and unconditionally submit to the
exclusive jurisdiction of the federal and state courts sitting in Maryland over
any suit, action or proceeding arising out of or relating to this Agreement. The
parties irrevocably and unconditionally waive any objection to the laying of
venue of any such suit, action or proceeding brought in such court and any claim
that any such suit, action or proceeding brought in such court has been brought
in an inconvenient forum. The parties agree that a final judgment in any such
suit, action or proceeding brought in such court shall be conclusive and binding
upon the parties and may be enforced in any other courts to whose jurisdiction
other parties are or may be subject, by suit upon such judgment.


The parties indicate their acceptance of the foregoing arbitration requirement
by initialing below:


/s/ Todd Hays
 
/s/ Rodney Hillman
For the Company
 
Executive



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


GAME TRADING TECHNOLOGIES, INC.
 
By: 
/s/ Todd Hays, CEO
   
EXECUTIVE
 
/s/ Rodney Hillman
 Name: Rodney Hillman


 
9

--------------------------------------------------------------------------------

 

EXHIBIT A TO THE EMPLOYMENT AGREEMENT,
DATED AS OF FEBRUARY 25, 2010, BETWEEN
GAME TRADING TECHNOLOGIES, INC. AND RODNEY HILLMAN
 
A.           For Introductory Paragraph:    The Executive is Rodney Hillman.
 
B.           For Section 1:
 
Subject to any renewal as hereafter provided, the date referred to in Section 1
shall be the later to occur of: (i) three years from and after the date hereof;
or (ii) the last day of the last fiscal year for which the Executive could have
achieved the release of Escrowed Shares (as hereinafter defined) pursuant to
meeting certain EBITDA targets pursuant to that certain Performance Milestone
Shares Escrow Agreement, dated as of February __, 2010, by and among Game
Trading Technologies, Inc., Vision Opportunity Master Fund, Ltd. and/or Vision
Opportunity Partners II, L.P. on behalf of the Buyers identified in the
Securities Purchase Agreement, Greenberg Traurig, LLP, as escrow agent (the
“Escrow Agent”), and Todd Hays, Rodney Hillman, John Hays, Jr. and Thomas Hays
(“Escrow Agreement”).
 
The term “Term” shall also include any renewals of the term described above in
this Section B, which renewals shall be automatic for one (1) year each unless
either party gives written notice of non-renewal to the other party before sixty
(60) days prior to the date the initial term or any renewal term would otherwise
expire. For purposes of this Agreement, unless specifically defined in this
Agreement, all the defined terms referred to this Section B of Exhibit A shall
have the meanings as defined in the Escrow Agreement.
 
C.           For Section 2:
 
The position of the Executive referred to in Section 2 shall be Chief Operating
Officer.
 
D.
For Section 3(a):

 
The annual rate referred to in Section 3(a) shall be One Hundred and Twenty-Five
Thousand Dollars and 00/100 ($125,000.00).
 
E.           For Section 3(b):
 
In addition to the compensation referred to in Section 3(a), the Company shall
also pay to the Executive, in respect of each fiscal year, a cash bonus in an
amount to be determined by the Board of up to 15% of his annual base salary
based on the Executive meeting and exceeding mutually agreed upon performance
goals for the Company or a division of the Company.
 
F.           For Section 4:
 
The Executive shall receive the following fringe benefits, as such benefits may
be adjusted by the Company for all its senior executives from time to time:
group insurance (health, dental, life), paid sick leave, paid vacation, and
other future benefits introduced by board approval (e.g. 401K or other
retirement plan).

 
10

--------------------------------------------------------------------------------

 

G.           For Section 5:
 
The length of vacation referred to in Section 5 shall be four (4) weeks.
 
H.
For Section 14:

 
The address of the Executive referred to in Section 14 shall be:
 
3201 Glouchester Drive, Fallston, MD  21047

 
11

--------------------------------------------------------------------------------

 

EXHIBIT B TO THE EMPLOYMENT AGREEMENT,
DATED AS OF FEBRUARY 25, 2010, BETWEEN
GAME TRADING TECHNOLOGIES, INC. AND RODNEY HILLMAN


The Executive shall be permitted to continue ownership and management of the
following business during the term of this Agreement without such ownership and
management constituting any breach of this Agreement:


None.

 
12

--------------------------------------------------------------------------------

 